Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elizabeth Ruzich on 12/30/2020.

The application has been amended as follows: 

	Claim 1. (Currently Amended) A method comprising:
	transmitting, by a first Vehicle-to-Anything (V2X) radio of a first connected vehicle to a second connected vehicle, a first wireless message, wherein the firstV2X radio is powered on while an ignition of the first connected vehicle is disengaged and responsive to the ignition being disengaged switching from a first transmission rate to a second transmission rate to prevent battery drainage and wherein the second transmission rate is less frequent than the first transmission rate;
	determining, based on a payload of the first wireless message, whether the first connected vehicle is being subjected to criminal activity;
second connected vehicle so that the alarm system provides a warning notification that the first connected vehicle is being subjected to criminal activity;
	and transmitting, to the second connected vehicle, a disengagement notification that states that the first connected vehicle is going to disengage, wherein the disengagement notification is trigged by a low battery level.

	Claim 12. (Currently Amended) A system comprising:
	a processor communicatively coupled to a first Vehicle-to-Anything (V2X) radio of a first connected vehicle and non-transitory memory, wherein the firstV2X radio is operable to transmit a first wireless message to a second connected vehicle, the firstV2X radio is powered on while an ignition of the first connected vehicle is disengaged and responsive to the ignition being disengaged switching from a first transmission rate to a second transmission rate to prevent battery drainage, the second transmission rate is less frequent than the first transmission rate, and the non-transitory memory stores computer code that is operable, when executed by the processor, to cause the processor to:
	determine, based on a payload of the first wireless message, that the first connected vehicle is being subjected to criminal activity;
	responsive to determining that the first connected vehicle is being subjected to criminal activity, take a remedial action that includes triggering an alarm system of the second connected vehicle so that the alarm system provides a warning notification that the first connected vehicle is being subjected to criminal activity;


	Claim 20. (Currently Amended) A non-transitory computer program product comprising instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
	instructing a first Vehicle-to-Anything (V2X) radio of a first connected vehicle to transmit a first wireless message to a second connected vehicle, wherein the firstV2X radio is powered on while an ignition of the first connected vehicle is disengaged and responsive to the ignition being disengaged switching from a first transmission rate to a second transmission rate to prevent battery drainage and wherein the second transmission rate is less frequent than the first transmission rate; 
	d
etermining, based on a payload of the first wireless message, that the first connected vehicle is being subjected to criminal activity;
	responsive to determining that the first connected vehicle is being subjected to criminal activity, taking a remedial action that includes triggering an alarm system of the second connected vehicle so that the alarm system provides a warning notification that the first connected vehicle is being subjected to criminal activity;
	and transmitting, to the second connected vehicle, a disengagement notification that states that the first connected vehicle is going to disengage, wherein the disengagement notification is trigged by a low battery level.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631.  The examiner can normally be reached on M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHADAN E HAGHANI/Examiner, Art Unit 2485